OPINION
By STEVENS, J.
With reference to the first contention, we are of the opinion that the allowance made to relator by the board created under the old section (§4600, GC) was a lawful award, made in conformity to the then existing laws, and the rules and regulations governing the fund, and that the payments made in pursuance of said award by the board created under the new section (§4600, GC, 113 O.L. 62), constituted a ratification by the new board of the award made to relator by its predecessor board and that accordingly relator did acquire a definite legal status by reason of said award and the payments made thereunder.
The second contention of respondents is negatived by the pronouncement of the Court of Appeals in State ex Delaney v Holmes et, 5 Oh Ap 1, and of the Supreme Court in Holmes et v State ex Delaney, 93 OR St 480; State ex Dieckroegger v Connors et, 122 Oh St 359, at p. 366; and State ex Eden v Kundts et, 127 Oh St 276.
The writ will be allowed, with exceptions to respondents.
FUNK, PJ, and WASHBURN, J, concur in judgment.